S©0o OA NI Dn FBP W PO

NO NO NO NH DN HN KH KR KR Re Ree eee eee ee ee hue ee
OonN Dn Un FP WN KF& DO fC NQ DA WH BP WO NO KH OO

Case 2:20-mj-08033-JZB Document 6 Filed 01/31/20 Page 1 of 1

 

_Z FILED ____ LODGED
___ RECEIVED ___ COPY
JAN 31 2020

CLERK U S DISTRICT COURT

DISTRICT OF ARIZONA
BY DEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff,
VS. Case No. 20-8033MJ
Ali Yousif Ahmed Al-Nouri a/k/a Ali ORDER TO UNSEAL EXTRADITION
Youssef Ahmed Al-Nouri, Ali Ahmed, Ali COMPLAINT AND EXHIBIT B

Yousif Ahmed Al Noori, Ali Yousif
Ahmed Nouri, Ali Al- Daleme, Ali Yousif
Ahmed AI- Mahmadi, Ali Yousif Ahmed,
and Ali Yousif Nouri,

Defendant.

 

 

 

Based upon the United States of America’s Motion to Unseal, and good cause
appearing,

IT IS ORDERED that the Extradition Complaint and Exhibit B filed in his matter
be unsealed. The Clerk of Court shall maintain Exhibit A to the Extradition Complaint
under seal until further order of this Court.

2r.5h
DATED this \\ 2 day of January, 2020.

~~,
~

HONORABLE JOHN Z. BOYLE
United States Magistrate Judge

 

 
